— Order unanimously affirmed with costs. Memorandum: In this breach of contract action between a participating provider physician and a health maintenance organization concerning reimbursement for provider services, Supreme Court properly denied plaintiff’s motion to compel disclosure. Because the material sought relates to the performance of defendant’s quality assurance review functions, it was exempt from disclosure (see, Education Law § 6527 [3]; McGlynn v Grinberg, 172 AD2d 960; Shapiro v Central Gen. Hosp., 171 AD2d 786; Matter of Albany Med. Ctr. Hosp. v Denis, 161 AD2d 1030; Parker v St. Clare’s Hosp., 159 AD2d 919; see also, Lilly v Turecki, 112 AD2d 788; cf., Matter of St. Elizabeth’s Hosp. v State Bd. of Professional Med. Conduct, 174 AD2d 225). We reject plaintiff’s contention that to apply the statutory prohibition against such disclosure would run contrary to the legislative intent. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J. — Discovery.) Present — Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.